Citation Nr: 1724417	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO. 13-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the Army from December 1965 to October 1967. He died in October 2016.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran died in October 2016, and a request for substitution was received from his surviving spouse in January 2017. A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302. See 38 C.F.R. § 3.1010 (b), (c)(1), (e) (2016). The AOJ's decision in this regard is appealable. 38 C.F.R. § 3.1010 (e)(2).

The appellant was awarded benefits on the basis of the award of service connection for the cause of the Veteran's death. See February 2017 Rating Decision. Accordingly, the appellant has been deemed to be a "surviving spouse" within the meaning of VA regulations. Although the appellant has not been formally notified of her acceptance as a substitute claimant, the file indicates that the RO has treated the appellant as a valid substitute. The Board will thus consider this claim with the appellant substituted for the Veteran as the claimant.

The Board notes that prior to his death, the Veteran was scheduled for a Travel Board hearing on May 16, 2016. In May 2016, the Veteran's representative submitted a request to reschedule the hearing after the Veteran was admitted to a VA hospital. Subsequently, in a statement dated May 19, 2016, the Veteran's representative specified the Veteran's wish to withdraw his hearing request and desire for the Board to proceed with adjudicating his claim due to the Veteran's hospitalization and inability to attend a hearing. The Board finds that the Veteran's hearing request has been withdrawn.  

Additionally, the Board notes that in response to a September 2014 rating decision, the Veteran submitted a Notice of Disagreement in June 2015 requesting a Decision Review Officer (DRO) for the issue of bilateral hearing loss. However, the record contains a February 2016 informal conference report wherein which the Veteran's representative agreed to withdraw the claim for an increased evaluation for bilateral hearing loss. The Board finds that the claim was properly withdrawn and the Board is not required to remand the claim for issuance of a Statement of the Case. Manlicon v. West, 12 Vet. App. 238 (1999).


REMAND

The Board notes that the Veteran's complete private treatment records have not been obtained. In this regard, an April 2012 correspondence from Dr. W.G.F. of A&W Psychology Services reported that he had seen the Veteran for ongoing counseling psychotherapy sessions beginning in June 2011. Additionally, in July 2011, the Veteran signed a release form allowing VA to obtain records, including those from A&W Psychology. However, such treatment records have not been obtained and associated with the claims file. As the aforementioned private treatment records are potentially relevant to the claim, VA should take steps to obtain such records and associate them with the claims file. 38 C.F.R. § 3.159(c)(1). Any outstanding records of VA treatment should also be secured. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of the Veteran's psychiatric treatment from September 2014 until his death in October 2016. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified, and this should be documented for the record. Required notice must be provided to the appellant and her representative. 

2. Obtain the medical records documenting the Veteran's care and treatment at A&W Psychology Services. All attempts to procure records should be documented in the file. If any records cannot be obtained, a notation to that effect should be inserted in the file. The appellant and her representative should be notified of unsuccessful efforts to procure records in order to allow the appellant the opportunity to obtain and submit those records for VA review.

3. The AOJ should undertake any additional development it determines to be warranted and then readjudicate the issue on appeal. If the benefits sought on appeal are not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and her representative, and they should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




